DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, species a, claims 1-4 and 6-13, in the reply filed on 5 July 2022 is acknowledged.
Claims 5 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 July 2022.

Information Disclosure Statement
Information disclosure statements filed 22 March 2019 and 24 June 2020 have been partially considered.  Applicant has failed to supply copies of the KR 10-2010-0106702, JP H09-260669, and WO 2017/095409 foreign patent documents.
Information disclosure statements filed 13 October 2020, 8 June 2021, and 20 April 2022 have been fully considered.

Drawings
The preliminary amendments to the drawings were received on 11 June 2019.  These preliminary amendments to the drawings are acceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1380.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The preliminary amendments to the specification were received on 24 February 2020.  These preliminary amendments to the specification are acceptable.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 recites the limitations, “wherein the first interconnect metallization levels comprises,” and, “wherein the second interconnect metallization levels comprises.”  These appear to contain typographical errors and may be corrected as, “wherein the first interconnect metallization levels comprise,” and, “wherein the second interconnect metallization levels comprise,” respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation, “wherein individual ones of the transistor structures are electrically isolated by a dielectric material that is between the sub-channel and the second interconnect metallization levels.  It is unclear whether the aforementioned “dielectric material” is the same as, or distinct from, the dielectric material of claim 11 of which claim 12 depends.  Further, it is unclear how this dielectric material (310) is formed between the sub-channel (206 shown by HSC) and the second interconnect metallization levels (1281 and 1320).  For the purposes of applying art, the dielectric material of claim 12 will be interpreted as being the same as the dielectric material of claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (WIPO Publication 2018/063302, hereinafter Glass ‘302) in view of Ho et al. (US Patent Application Publication 2013/0126981, hereinafter Ho ‘981) and Tsai et al. (US Patent Application Publication 2015/0318381, hereinafter Tsai ‘381).
With respect to claim 1, Glass ‘302 teaches (FIGs. 6E and 7A-7M) a transistor structure substantially as claimed, comprising:
a fin (“Fin” see FIG. 7B) comprising a channel region (portion of fin above STI in FIG. 7D) over a sub-channel region (portion of fin surrounded by STI in FIG. 7D), the channel region comprising a first semiconductor material having a first impurity concentration (undoped; p. 31, ln. 6-8) (p. 29, ln. 24 – p. 30, ln. 34);
a gate electrode (“Gate Stack” see FIG. 7F) adjacent to a sidewall of the channel (portion of fin above STI in FIG. 7D) region, and over a dielectric material (“Shallow Trench Isolation (STI)”) that is adjacent to a sidewall of the sub-channel region (portion of fin surrounded by STI in FIG. 7D) (p. 31, ln. 1-16);
a source region (S/D and Resistance Reduction Portions) and a drain region (S/D and Resistance Reduction Portions) on opposite sides of the gate electrode (“Gate Stack” see FIG. 7F) (p. 31, ln. 17-32), wherein at least one of the source region and the drain region comprises:
a second semiconductor material that has a second impurity concentration greater than the first impurity concentration (p. 33, ln. 9-27; p. 34, ln. 18-31);
first contact metallization (“Frontside S/D Contacts” see FIG. 7H) coupled to a first side of the source region (S/D and Resistance Reduction Portions) or drain region (S/D and Resistance Reduction Portions), the first contact metallization in contact with the second semiconductor material (p. 32, ln. 12-28); and
second contact metallization (“Backside S/D Contacts” see FIG. 7M) coupled to a second side of the source region (S/D and Resistance Reduction Portions) or drain region (S/D and Resistance Reduction Portions), opposite the first side, the second contact metallization also in contact with the second semiconductor material (p. 35, ln. 9-20).
Thus, Glass ‘302 is shown to teach all the features of the claim with the exception of a third semiconductor material between the second semiconductor material and the sidewall of both the channel region and the sub-channel region, the third semiconductor material having a third impurity concentration exceeding the first impurity concentration, but less than the second impurity concentration.
However, Ho ‘981 teaches (FIG. 6A) a third semiconductor material (606) between a second semiconductor material (614 and 616) and a sidewall of both a channel region (214) and a sub-channel region (216) ([0033]) to provide an optimum and more uniform leakage current profile ([0022]).
Further, Tsai ‘381 teaches (FIG. 3I) a third semiconductor material (326) having a third impurity concentration (5×e20 cm-3) exceeding the first impurity concentration (undoped in Glass ‘302), but less than a second impurity concentration (3×e21 cm-3) to create a desired doping profile ([0026]) and to overcome a finFET shadowing effect ([0027]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have formed the transistor structure of Glass ‘302 further comprising a third semiconductor material between the second semiconductor material and the sidewall of both the channel region and the sub-channel region as taught by Ho ‘981 to provide an optimum and more uniform leakage current profile; and to have formed the third semiconductor material of Glass ‘302 and Ho ‘981 having a third impurity concentration exceeding the first impurity concentration, but less than the second impurity concentration as taught by Tsai ‘381 to create a desired doping profile and to overcome a finFET shadowing effect.

With respect to claim 11, Glass ‘302 teaches (FIGs. 6E and 7A-7M) an integrated circuit (IC) substantially as claimed, comprising:
a plurality of first interconnect metallization levels (plurality of “Frontside S/D Contacts” at different levels see FIG. 7H) (p. 32, ln. 12-28);
a plurality of second interconnect metallization levels (plurality of “Backside S/D Contacts” at different levels see FIG. 7M) (p. 35, ln. 9-20); and
an active device layer between the first (plurality of “Frontside S/D Contacts” at different levels see FIG. 7H) and second (plurality of “Backside S/D Contacts” at different levels see FIG. 7M) metallization levels, the active device layer comprising a plurality of transistor structures (finFETs) (p. 29, ln. 3 – p. 30, ln. 10), wherein at least one of the transistor structures further comprises:
a fin (“Fin” see FIG. 7B) comprising a channel region (portion of fin above STI in FIG. 7D) over a sub-channel region (portion of fin surrounded by STI in FIG. 7D), the channel region comprising a first semiconductor material having a first impurity concentration (undoped; p. 31, ln. 6-8) (p. 29, ln. 24 – p. 30, ln. 34);
a gate electrode (“Gate Stack” see FIG. 7F) adjacent to a sidewall of the channel (portion of fin above STI in FIG. 7D) region, and over a dielectric material (“Shallow Trench Isolation (STI)”) that is adjacent to a sidewall of the sub-channel region (portion of fin surrounded by STI in FIG. 7D) (p. 31, ln. 1-16);
a source region (S/D and Resistance Reduction Portions) and a drain region (S/D and Resistance Reduction Portions) on opposite sides of the gate electrode (“Gate Stack” see FIG. 7F) (p. 31, ln. 17-32), wherein at least one of the source region and the drain region comprises:
a second semiconductor material that has a second impurity concentration greater than the first impurity concentration (p. 33, ln. 9-27; p. 34, ln. 18-31);
wherein the first interconnect metallization levels (plurality of “Frontside S/D Contacts” at different levels see FIG. 7H) comprises first contact metallization (“Frontside S/D Contacts” see FIG. 7H) coupled to a first side of the source region (S/D and Resistance Reduction Portions) or drain region (S/D and Resistance Reduction Portions), the first contact metallization in contact with the second semiconductor material (p. 32, ln. 12-28); and
wherein the second interconnect metallization levels (plurality of “Backside S/D Contacts” at different levels see FIG. 7M) comprises second contact metallization (“Backside S/D Contacts” see FIG. 7M) coupled to a second side of the source region (S/D and Resistance Reduction Portions) or drain region (S/D and Resistance Reduction Portions), opposite the first side, the second contact metallization also in contact with the second semiconductor material (p. 35, ln. 9-20).
Thus, Glass ‘302 is shown to teach all the features of the claim with the exception of a third semiconductor material in contact with the sidewall of both the channel region and the sub-channel region, the third semiconductor material having a third impurity concentration exceeding the first impurity concentration, but less than the second impurity concentration, wherein the third semiconductor material is between the second semiconductor material and the sidewall of both the channel region and the sub-channel region.
However, Ho ‘981 teaches (FIG. 6A) a third semiconductor material (606) in contact with a sidewall of both a channel region (214) and a sub-channel region (216), wherein the third semiconductor material is between a second semiconductor material (614 and 616) and the sidewall of both the channel region (214) and the sub-channel region (216) ([0033]) to provide an optimum and more uniform leakage current profile ([0022]).
Further, Tsai ‘381 teaches (FIG. 3I) a third semiconductor material (326) having a third impurity concentration (5×e20 cm-3) exceeding the first impurity concentration (undoped in Glass ‘302), but less than a second impurity concentration (3×e21 cm-3) to create a desired doping profile ([0026]) and to overcome a finFET shadowing effect ([0027]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have formed the transistor structure of Glass ‘302 further comprising a third semiconductor material in contact with the sidewall of both the channel region and the sub-channel region, wherein the third semiconductor material is between the second semiconductor material and the sidewall of both the channel region and the sub-channel region as taught by Ho ‘981 to provide an optimum and more uniform leakage current profile; and to have formed the third semiconductor material of Glass ‘302 and Ho ‘981 having a third impurity concentration exceeding the first impurity concentration, but less than the second impurity concentration as taught by Tsai ‘381 to create a desired doping profile and to overcome a finFET shadowing effect.

With respect to claim 12, Glass ‘302 teaches wherein individual ones of the transistor structures (finFETs) are electrically isolated by a dielectric material (“Shallow Trench Isolation (STI)”) that is between the sub-channel (portion of fin surrounded by STI in FIG. 7D) and the second interconnect metallization levels (plurality of “Backside S/D Contacts” at different levels see FIG. 7M) (p. 31, ln. 1-16).

With respect to claim 13, Glass ‘302, Ho ‘981, and Tsai ‘381 teach a computing platform substantially as claimed, the platform comprising:
the IC of claim 11 (see rejection of claim 11 above), and
a power supply (“Battery” see FIG. 8) coupled to the IC of claim 11 (p. 36, ln. 1-2).

Allowable Subject Matter
Claims 2-4 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach the transistor structure of claims 2 and 3 in the combination of limitations as claimed, noting particularly the limitations, “the second contact metallization extends through the third semiconductor material,” and, “the second and third semiconductor materials have crystallinity that is epitaxial with that of the first semiconductor material.”
Glass ‘302 is silent to a third semiconductor material.  Ho ‘981 and Tsai ‘381 offer no suggestion that a second contact metallization would extend through the third semiconductor material (606 of Ho ‘981 and 326 of Tsai ‘381).
Ho ‘981 is silent as to whether the second and third semiconductor materials are formed epitaxially to the first semiconductor material.  Further, the third semiconductor material (326) of Tsai ‘381 is not epitaxial with that of the first semiconductor material (308) because said third semiconductor material is formed by diffusion.
Claims 4 and 6-10 are indicated allowable by virtue of their dependency from claim 6 indicated allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim et al. (US Patent Application Publication 2020/0373301); Su et al. (US Patent Application Publication 2021/0391325); Morrow et al. (US Patent Application Publication 2019/0259699); and Huang et al. (US Patent Application Publication 2021/0336012) teach finFETs having frontside and backside metallization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826